Citation Nr: 1630282	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  00-12 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Charles Mills, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1942 to May 1943.  He died in September 1994.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which determined that the appellant had not submitted new and material evidence to reopen her claim of service connection for the cause of the Veteran's death.  The appeal also arises from a February 2000 rating decision which determined that the appellant had not provided a timely Substantive Appeal in response to a June 1995 rating decision which denied service connection for the cause of the Veteran's death.

In May 2005, the Board issued a decision which reopened the claim of entitlement to service connection for the cause of the Veteran's death, but denied the underlying claim on the merits.  The Board also determined that the appellant had not filed a timely Substantive Appeal of the rating decision which denied her original claim for entitlement to service-connected death benefits.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The Court in a July 2007 memorandum decision remanded the case to the Board.  The Court issued its judgment in this case in August 2007. 

In April 2009 the Board remanded the appeal for development of the record. 

In September 2014 the Board determined that the appellant had submitted a timely appeal regarding her claim of entitlement to service connection for the cause of the Veteran's death, and remanded the underlying claim for development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death in November 2007 was due to intractable congestive heart failure due to advanced aortic valve stenosis. 

2.  At the time of his death, service connection was in effect for a right knee disability, which was rated as 30 percent disabling.

3.  It is at least as likely as not that the Veteran's right knee disability did contribute substantially to the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Appellant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Appellant's appeals for entitlement to service connection for the cause of the Veteran's death there is no need to discuss whether the Appellant has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Service Connection for Cause of Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. 3.312(a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or is etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359   (1995); 38 C.F.R. § 3.312(c)(1).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits

In sum, the Appellant argues that the Veteran's service-connected right knee disability caused him to be inactive, leading to or aggravating his heart disease which then later caused his death.  The evidence supports the Appellant's contention and the Board has granted entitlement to service connection for cause of death.

The Veteran's death in November 2007 was due to intractable congestive heart failure due to advanced aortic valve stenosis.

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359   (1995); 38 C.F.R. § 3.312(c)(1).

In the instance case, the Appellant has provided  two nexus statements which the Board has found to be especially pertinent to the issue on appeal.  A May 1995 letter from J. M., M.D., noted that due to his knee disability the Veteran was in bed most of the time and was unable to ambulate, and eventually was admitted to the hospital where treatment with various medications failed to improve his condition.  The second, a June 1995 letter from the same physician, noted that an additional contributory factor in the Veteran's demise was the fact that he was unable to be active and exercise because of his right knee problem and became literally wheelchair bound, thus causing further weakening of his heart musculature and decrease in his coronary circulation.  Taken together the Board finds that these opinions provide an explanation on how the Veteran's right knee disability made him materially less capable of resisted the effects of his heart disease which eventually led to his demise.  Accordingly, entitlement to service connection for the cause of the Veteran's death is granted.


ORDER

Entitlement to service connection for cause of the Veteran's death is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


